DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16 rejected under 35 U.S.C. 103(a) over Brodkin in view of Rampf and/or Kim have been considered, but are moot due to new grounds of rejection necessitated by the amendment filed May 5, 2021.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritzberger et al. (US 2018/0244564 A1) in view of Brodkin (US 2003/0073563A1).
Regarding claim 16, Ritzberger ([0066]-[0067], [0037]) discloses a method directed towards a method of making a lithium disilicate based glass-ceramics comprising a starting glass comprising;  melting materials, such as oxides and fluorides, to form a glass composition comprising  8 to 15 wt% of Li2O which incorporates claimed range of 10 -13 wt%, 68 to 79 wt% SiO2 which is within the claimed range of 70 -85.0 wt%, 0 to 9 wt% P2O5 which encompasses the claimed range of 3-7 wt%, 1.0 to 6.0 wt% Al2O3 which overlaps the claimed range of 1 -5 wt.%, 0 to 3wt% ZrO2 which incorporates the claimed range of 0 -2.0 wt%, 0 to 3.0 wt% CaO which incorporates the claimed range of 0.5 to 3.0 wt%, 0 to 2.0 wt% Na2O which incorporates the claimed range of 0.5 to 3 wt%, 0 to 5.0 wt% K2O which incorporates the claimed range of 0.5 to 3.0 wt%, and colorants [0038] which include some of the named components in the table in [0037].  Ritzberger fails specify the colorants in the table in [0037].  However, Brodkin ([0024] and abstract) teaches colorants for a lithium disilicate based glass ceramic, including TiO2, CeO2, and V2O5.  Ritzberger discloses the following ranges of TiO2 of 0 to 4.0 wt%, CeO2 of 0 to 4.0 wt%, and V2O5 of 0 to 2.0 wt%, which incorporates the claimed ranged of colorants ranging from 1.0 to 2.0 wt%.  Ritzberger also discloses MgO ranging from 0 to 6.0 wt%, ZnO ranging from 0 to 9.0 wt%, F ranging from 0 to 1.0 wt%, and La2O3 ranging from 0 to 5.0 wt%.  It is clear; Ritzberger discloses overlapping ranges that provide for 0 to 2.0 wt% mixture of MgO, ZnO, F, and La2O3.  
Ritzberger discloses ([0066]-[0067]) preparing the starting glass includes a mixture of suitable materials, such as oxides and fluorides is melted, the glass melt is granulated, and the granulate is then melted again.  Ritzberger discloses the melt can then be poured into molds in order to produce blanks of the starting glass.  Therefore based on the disclosure of Ritzberger and Brodkin, it would be obvious to a person having ordinary skill in the art, a starting glass comprising overlapping ranges for the claimed 2, Li2O, P2O5, Al2O3, ZrO2, CaO, Na2O, K2O, colorants, MgO, ZnO, F, and La2O3.
Ritzberger ([0057]-[0060], [0070], [0083], and [0088]) further discloses a starting glass in the form of a solid glass blank is then subjected to heat treatments, such as a first heat treatment (i.e. primary heat treatment) to produce nuclei for crystallization at a temperature ranging from 400 to 600 degrees C for 1 to 120 min, and a further heat treatment (corresponding to a secondary heat treatment) for crystal growth at a temperature ranging from 700 to 900 degrees C for a period of 1 min to 120 min.  The primary heat treatment temperature of Ritzberger is within the claimed range of 300-700 °C and the primary heat treatment time of Ritzberger is the same as the claimed range of 1 to 120 minutes.  The secondary heat treatment temperature of Ritzberger overlaps the claimed range of 750 to 950 degrees C and the secondary heat treatment temperature of Ritzberger is the same as the claimed range of 1 to 120 minutes.  
The crystal growth step of Ritzberger provides for preparing a lithium disilicate glass ceramic having a crystalline phase and a SiO2 cluster crystalline phase, since the compositions provide for silica compositions within Applicant’s claimed range.  Ritzberger discloses overlapping ranges with those of the presently claimed invention thus the claims are not novel, furthermore MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
MPEP 2112.01 states
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).

Applicant has not pointed to any specific range or overall method step in the claims that differ from the prior art that causes the difference in the product.  
The prior art teaches a process which is identical to the claimed method and having compositions, heat treatment temperatures and heat treatment time which overlap with all of the claimed ranges thus the prior art would be expected to yield the same results.
Furthermore, MPEP 716.02(d) unexpected results must be commensurate in scope with the claims.  
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims

2 cluster crystalline phase of 0.5 to 1.0 microns.
	As stated above, where Ritzberger in view of Brodkin discloses the same method as the presently claimed method it is expected to produce the same result.  Applicant has not pointed out in the arguments nor amended the claims to show a method step that differentiates the method of the present invention from that of Ritzberger in view of Brodkin that yields these results of the lithium disilicate glass ceramics includes a lithium disilicate crystalline phase of 0.2 to 0.5 microns and a SiO2 cluster crystalline phase of 0.5 to 1.0 microns.

Ritzberger ([0013], [0048], and [0074]) further discloses the glass ceramic can be given the shape of a dental restoration easily by machining and ([0048]) discloses it can be machined easily by means of computer-assisted milling and grinding apparatuses, and it is preferred that the machining is carried out during a CAD/CAM process.  Ritzberger fails to specifically state the lithium disilicate glass ceramic is machined or milled directly to form an artificial tooth.  However, Brodkin ([0010]) discloses lithium disilicate glass ceramics and glass ceramics are useful in the fabrication of tooth replacement appliances and teeth and discloses glass-ceramic blanks may be machined to a dental restoration or desired geometry.  Therefore, based on the teachings of Ritzberger and Brodkin, it would be obvious to a person having ordinary skill in the art, the method further comprising blanks machined to a dental product, such as an artificial tooth, including a CAD/CAM machining of the lithium disilicate glass ceramic blank formed by the method of Ritzberger in view of Brodkin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741